PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for post conviction relief following an evidentiary hearing.
On May 3, 1991, pursuant to a plea bargain, movant pled guilty to four counts. He was sentenced to three years for possession of cocaine, ten years for sale of cocaine, and seven years on each of two other sales of cocaine. In his Rule 24.035 motion, movant alleges his counsel failed to furnish him copies of the informations and police reports. He also now alleges his attorney failed to investigate three alibi witnesses.
We have reviewed these allegations, the transcript of movant’s pleas of guilty, the transcript of his Rule 24.035 hearing, and the findings and conclusions of the motion court. Movant was under oath at the time he pled guilty; he said (1) his attorney had done everything he had asked him to do, (2) he was fully and completely satisfied with his services, and (3) his attorney had interviewed all the witnesses.
*860The findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The motion court’s judgment is affirmed in accordance with Rule 84.16(b).